Citation Nr: 1221063	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-36 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Propriety of the reduction from 20 percent to noncompensable for bilateral hearing loss. 

2.  Entitlement to an increased disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

Also on appeal is a December 2011 rating decision reducing the schedular disability rating of the Veteran's bilateral hearing loss from 20 percent to noncompensable (zero percent) effective from March 1, 2012. 

The Veteran testified at a Board hearing held at the RO in November 2010.  A transcript of the hearing has been associated with the claims file.  

In June 2011, the Board remanded the issue of entitlement to an increased rating for hearing loss to the RO for additional evidentiary development.  The Board's June 2011 action also decided an appeal concerning the issue of the propriety of a reduction from 20 percent to noncompensable for bilateral hearing loss, which was on appeal from the April 2008 RO rating decision.  The Board found that the criteria for restoration of a 20 percent rating for bilateral hearing loss had been met.  Upon remand, the RO issued a rating decision in July 2011 restoring a 20 percent schedular disability rating for bilateral hearing loss effective from March 13, 2008.  (The issue now on appeal before the Board concerning the propriety of the reduction from 20 percent to noncompensable for bilateral hearing loss involves a new decision by the RO, distinct from the issue decided by the Board in June 2011.)  The case has now been returned to the Board for further appellate action.

In January 2012, the Veteran submitted additional evidence in support of his appeal.  He did not include a waiver of RO jurisdiction with this submission.  However, a waiver of RO jurisdiction is not required because the Board is remanding the matter for further evidentiary development.  38 C.F.R. 20.1304; see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a careful consideration of the record, the Board finds that remand is necessary in this matter to afford the RO an opportunity to issue a statement of the case (SOC) adjudicating the issue of the propriety of the reduction from 20 percent to noncompensable for bilateral hearing loss.  

In particular, the claims file shows, as noted in the Introduction section above, that the RO issued a new rating decision in December 2011 reducing the Veteran's schedular disability rating for bilateral hearing loss from 20 percent to noncompensable effective on March 1, 2012.  The Veteran was notified by a December 2011 cover letter that he had one year to appeal the December 2011 rating decision.  

Several weeks later, in January 2012, the Veteran submitted a statement notifying the RO that he was submitting a copy of the results of a private (non-VA) hearing evaluation.  He also requested that the RO "[p]lease re-evaluate my hearing loss based on this medical evidence."  His veterans service organization representative then filed a post-remand brief in March 2012 making clear that the Veteran was in disagreement with the RO's decision in this matter.  

The Board now finds that the Veteran's January 2012 statement, when considered with the March 2012 representative's post-remand brief, constitutes a timely notice of disagreement (NOD).  These statements were filed within one year of the December 2011 rating decision; express dissatisfaction and disagreement with the RO's determination to reduce the disability rating of bilateral hearing loss; and express a desire to contest the result.  38 C.F.R. § 20.201.  The RO has not issued an SOC addressing the Veteran's disagreement.  

In cases before the Board in which a claimant has timely filed a NOD with a determination of the AOJ on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC.  38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The claim for an increased rating for bilateral hearing loss is intertwined with the issue concerning the propriety of the reduction in the disability rating of bilateral hearing loss.  Thus, the claims must be considered together, and a decision by the Board on the increased rating claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must also take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issue of the propriety of the reduction from 20 percent to noncompensable for bilateral hearing loss.  The SOC must include (a) a summary of the evidence in the case relating to the issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on the issue and the reasons for each such determination.  The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford him an appropriate time period to respond.  

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the RO should undertake any further action indicated, and then readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if indicated.

2.  If any benefit sought on appeal remains denied, the RO should review the entire record and undertake any further action necessary regarding the claim for a higher rating for bilateral hearing loss.  Then, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes (a) a summary of the evidence in the case relating to the remanded issue; (b) a summary of the applicable laws and regulations, including all appropriate Diagnostic Codes, and a discussion of how such laws and regulations affect the determination; and (c) the determination on each issue and the reasons for each such determination.  Also, the Veteran should be afforded an appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


